Citation Nr: 1613054	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  12-27 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran testified before the undersigned during a Board videoconference hearing in February 2016.  A copy of the hearing transcript (Transcript) has been associated with the record.

The issue of whether the Veteran filed a timely formal appeal (VA Form 9) with regard to his claim for service connection for a bilateral knee disorder has been raised by the record (see Transcript, p. 7, see also VA Form 21-4138, October 20, 2015), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Board further notes that, in a May 2015 notice of disagreement, the Veteran indicated his disagreement with an April 2015 rating decision which denied TDIU.  Pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), this matter must be remanded to the originating agency for the preparation of a Statement of the Case (SOC).  The issue of entitlement to TDIU is therefore addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for a bilateral hearing loss in February 2005.  VA denied the claim in a November 2005 rating decision.  The Veteran did not appeal this decision, nor did he submit new and material evidence within a year of the decision, and the decision became final.

2.  Since this final denial, evidence is now of record which raises a reasonable possibility of substantiating the claim for entitlement to service connection for bilateral hearing loss.  

3.  The evidence stands in relative equipoise as to whether the Veteran's current, bilateral hearing loss was incurred during, or otherwise related to, his period of active service.


CONCLUSIONS OF LAW

1.  The November 2005 rating decision denying the claim of service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2005).

2.  New and material evidence has been received since the November 2005 decision with regard to entitlement to service connection for bilateral hearing loss; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Bilateral hearing loss was incurred in or otherwise related to the Veteran's period of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In this case, the Veteran asserts that his current, bilateral hearing loss is the result of his duties as an artilleryman during his period of active service.  In a rating decision dated in November 2005, the AOJ denied the Veteran's claim, concluding that service treatment records did not indicate a finding of hearing loss.  Despite VA's concession that the Veteran was likely exposed to acoustic trauma, the September 2005 VA examiner concluded that the lack of an in-service diagnosis, coupled with the lack of proximity to an initial diagnosis, made it less likely than not that the Veteran's hearing condition was related to his period of active service.  The Veteran did not file a timely appeal for this issue, or submit new and material evidence within a year following this rating decision, thus the decision became final.  See 38 U.S.C. § 7104(b); 38 C.F.R. § 20.1100.

To reopen a previously and finally-disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist.  

At the time of the original denial, the record consisted of the Veteran's service treatment records, VA outpatient treatment records, statements in support of his claim, and a September 2005 VA examination report.  Since that time, additional statements from the Veteran, additional VA outpatient reports, an April 2012 VA examination report, and the February 2016 Board hearing transcript have been associated with the record.

Following a review of the evidence received since the prior, final denial, the most pertinent new evidence consists of VA outpatient treatment reports from September 2008 and February 2010 which suggest that the Veteran's current, bilateral hearing loss was caused by noise-induced trauma while in the military.  As such, evidence now of record links in-service acoustic trauma to his currently-claimed disorder.  New and material evidence has therefore been received sufficient to reopen this claim.  The issue of entitlement to service connection for bilateral hearing loss is addressed in the following section.  

Service Connection

With regard to service connection, the Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2014).

The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Board also points out that the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When the Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).

Turning to the evidence of record, the Board notes that, on entry into service in July 1967, the Veteran checked "No" to "hearing loss" on his Report of Medical History. 
An audiogram was conducted concurrently which demonstrated normal hearing per VA regulations.  On separation, in August 1969, the Veteran checked "Yes" to "hearing loss" on his Report of Medical History, and an audiogram noted shifts (for the worse) at four separate frequencies.  At 1000 Hz, in the right ear, a puretone threshold of 20 was recorded.

Post-service, a VA outpatient report from March 2005 noted that the Veteran "possibly had ear damage during military years."  

As noted above, a September 2005 VA examination concluded that this possibility was not as likely as not, as there were no reports of in-service hearing loss (despite the Veteran's own report to the contrary in 1969), and because the first diagnosis of record was not proximal to separation.

A VA outpatient report from September 2008 noted that the Veteran had a history of asymmetrical hearing loss following his work as an artilleryman in the Vietnam War with a 376-day service exposure during which he was assigned to a 155 mm self-propelled howitzer.  Another report, authored in February 2010, indicated that tinnitus was likely due to "sensorineural hearing loss from noise-induced trauma while in the service."

In conjunction with the Veteran's claim, a VA examination was provided in April 2012.  At that time, the examiner opined that it was less likely than not that the Veteran's current hearing loss was etiologically-related to active service.  In support, the examiner noted that there was no significant change in hearing acuity from entrance to separation.  Further, she stated that audiograms at entrance and separation were "no different," despite the clear difference noted by the Board above.  She also pointed out that the Veteran was often without hearing protection during service, forced to use cigarette butts when available, and that he did use such protection when exposed to occupational noise after service.  The examiner failed to mention the Veteran's report of hearing loss at the time of separation within the context of her rationale.

Taking all reports into account, the Board finds that the evidence in this case is so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the evidence here is in relative equipoise, meaning that the evidence for and against the Veteran's claim is essentially equal, entitlement to service connection for bilateral hearing loss is granted.  In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary, as any potential failure of VA in fulfilling these duties is harmless error. 


ORDER

New and material evidence has been received sufficient to reopen the claim for entitlement to service connection for bilateral hearing loss.

Service connection for bilateral hearing loss is granted.


REMAND

In April 2015, the RO denied entitlement to TDIU.  Within one year of notification of that decision, in a May 2015 notice of disagreement, the Veteran indicated his disagreement with the denial of TDIU.  Following a search of the Virtual VA and VBMS electronic records systems, a statement of the case has not been prepared for this issue.  The Board finds that the May 2015 filing constitutes a timely Notice of Disagreement with regard to this issue.  See 38 C.F.R. § 20.201 (2015).  A statement of the case should be provided.

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his representative with a Statement of the Case pertaining to the May 2015 denial of TDIU.  The Veteran should be appropriately notified of the time limits to perfect his appeal of this issue.  This issue should not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal following issuance of an SOC. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


